Appeal from a judgment of the Supreme Court at Special Term (Walsh, Jr., J.), entered April 27, 1984 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
This proceeding should be dismissed as moot (see, Matter of Gonzalez v Jones, 115 AD2d 849).
Proceeding dismissed as moot, without costs. Mahoney, P. J., Casey, Weiss and Levine, JJ., concur.